Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-8 are currently pending.

Priority
The Acknowledgment is made of applicant’s claim for priority under provisional Application No. 62/622,855, filed on January 27, 2018.

Drawings
The drawings are accepted.

Claim Objections
Claims 1 is objected to because of the following informalities:  
Claim 1 recites the limitation “send a command the base unit” in line 11. For examination purposes this limitation has been construed as “send a command to the base unit.”
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2002/0046675 A1), hereinafter (Young ‘675), in view of Young et al. (US 8,154,227 B1), hereinafter (Young ‘227).
Regarding claim 1, (Young ‘675) teaches (Fig. 1-3): A system for use with an analog DC model train (para. 0002), the system comprising: a base unit (16) configured to electronically communicate (through wires 18) with a track (20) of the analog DC model train, the base unit (16) having: a receiver (claim 7); one or more microcontrollers (processor 54); a potentiometer (48); a digital stepper motor (60) connected to and configured to provide torque to turn the potentiometer (48) (para. 0027); a controller (remote control unit 12 and command unit 22) configured to communicate wirelessly with the receiver (para. 0005; Fig. 1), the controller (12) having: a control configured to send a command to the base unit (16) (para. 0005) to set the position of the digital stepper motor (para. 0011).  
(Young ‘675) further teaches “a panel of motorized potentiometers can be set to default or preset positions from a separate control panel” (para. 0007), but does not explicitly teach setting a first numerical value associated with a position of the digital stepper motor; wherein the first numerical value can be retrieved by the base unit based on commands from the controller to set the position of the digital stepper motor.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for (Young ‘675) to use a resolver for setting a first numerical value associated with a position of a digital stepper motor, as taught by (Young ‘227), in order to measure the current position of the motor with high accuracy (Young ‘227, col. 20, lines 58-64) for accurate speed adjustments. 
Regarding claim 2, (Young ‘675) and (Young ‘227) teach the elements of claim 1, as stated above.  (Young ‘675) further teaches (Fig. 1): the controller (12) is a remote.
Regarding claim 5, (Young ‘675) and (Young ‘227) teach the elements of claim 1, as stated above. (Young ‘675) further teaches: the control is a set point control configured to set a plurality of positions of the digital stepper motor (60) (para. 0028).
(Young ‘675) does not explicitly teach setting one or more numerical value associated with a plurality of positions of the digital stepper motor.
However, (Young ‘227) teaches (Fig. 1-3): A resolver for setting a first numerical value (a first signal in the form of a sine wave, and a second signal in the form of a cosine wave to estimate a numerical value to 14 bit accuracy) associated with positions of a digital stepper motor (312) (col. 20, lines 58-64); wherein the first numerical value can be retrieved by a base unit (system 306) based on commands from a controller (12) to set the position of the digital stepper motor (312). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for (Young ‘675) to use a resolver for setting a first numerical value associated 
Regarding claim 6, (Young ‘675) and (Young ‘227) teach the elements of claim 1, as stated above.  (Young ‘675) further teaches (Fig. 1): the controller (12) is configured to communicate with the base unit (16) via radio signals (Fig. 1). 
Regarding claim 7, (Young ‘675) teaches (Fig. 1-3): A method of providing a base unit (16) with a receiver (Claim 7), one or more microcontrollers (54), a digital stepper motor (60), and a potentiometer (48); connecting the digital stepper motor (60) to the potentiometer (48); coupling electrically the base unit (16) with a track (20) of the analog DC model train (Fig. 1); providing a controller (12) having a transmitter (14) configured to wirelessly communicate with the base unit (16); sending a command from the controller (12) to the base unit (16) (para. 0005). 
(Young ‘675) further teaches “the commands from the remote are received by the base unit and converted into appropriate voltage modulation signals on the train track” (para. 0005), but does not explicitly teach: A method of assigning a plurality of numerical values to output levels of voltage on an analog DC model train and a command signaling the base unit to set a first numerical value associated with a position of the potentiometer; and saving the first numerical value to be recalled later by the controller. 
However, (Young ‘227) teaches (Fig. 1-3): A resolver for setting a numerical value (a first signal in the form of a sine wave, and a second signal in the form of a cosine wave to estimate a numerical value to 14 bit accuracy) associated with positions of a digital stepper motor (312) (col. 20, lines 58-64); wherein the numerical value can be retrieved by a base unit (system 306) based on commands from a controller (12) to set the position of the digital stepper motor (312). 

Regarding claim 8, (Young ‘675) and (Young ‘227) teach the elements of claim 7, as stated above. (Young ‘675) in combination with (Young ‘227) further teaches: sending a second command from the controller to the base unit, the second command signaling the base unit to set a second numerical value associated with a second position of the potentiometer. 
The limitation of sending a second command to set a second numerical value associated with a second position of the potentiometer is obvious in view of (Young ‘227) because (Young ‘227) teaches that “the information is sampled as a regular interval, and the speed of the motor revolution is calculated” (col. 20, lines 63-64). It would have been obvious for (Young ‘675) to use a resolver for setting multiple numerical values associated with positions of a digital stepper motor, as taught by (Young ‘227), in order to measure the positions of the motor with high accuracy (Young ‘227, col. 20, lines 58-64) for accurate speed adjustment over time. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2002/0046675 A1), hereinafter (Young ‘675), in view of Young et al. (US 8,154,227 B1), hereinafter (Young ‘227) and Tell et al. (US 2013/0005215 A1).
Regarding claim 4, (Young ‘675) and (Young ‘227) teach the elements of claim 1, as stated above. (Young ‘675) further teaches (Fig. 1): the controller (12, 22) further comprises: a toggle control (38, 40), a light emitting diode (28), and a speed control (42, 44). 
(Young ‘675) does not explicitly teach that the controller further comprises an emergency stop control. 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for (Young ‘675) to include an emergency stop control for the controller, as taught by (Young ‘227), in order to stop the model train from advancing as needed for demonstration or to make the model train more realistic. 
(Young ‘675) further does not explicitly teach that the controller has a light emitting diode (28) configured to indicate a current traveling direction of the analog DC train model. 
However, Tell teaches (Fig. 3A): A controller (100) has a light emitting diode configured to indicate a current traveling direction of a remote control toy (Claim 8). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for (Young ‘675) to provide LED on the remote controller to indicate a current traveling direction, as taught by Tell, in order to provide a more interactive model train design for the user. 

Allowable Subject Matter
Claims 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all claim objections and rejections in view of 35 USC § 112 second paragraph are overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
	Regarding claim 3, the prior art fails to teach that the first microprocessor converts the serial signal into a 3 bit binary number; and a second microcontroller configured to receive the 3 bit binary number from the first microcontroller to process the command from the controller and store the first 
	While the secondary reference (Young ‘227) further teaches (Fig. 1-3): a plurality of microprocessors (316) (col. 10, lines 31-33), wherein microprocessors (316) has the ability to take in commands and other data inputs and perform desired model train commands (col. 10, lines 52-54), it would not have been obvious to configure (Young ‘227)’s microprocessors to convert a serial signal into a 3-bit binary number and store a first numerical value associated with the position of the digital stepper motor. Such a modification would require improper hindsight reasoning. Further, using another reference in combination with (Young ‘227) to teach the limitations would result in further modifying a modifying reference. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-20050023999-A1: Teaches A Control And Motor Arrangement For Model Train In Model Railroad System; A control arrangement (400) receives speed information from the motor and 
US-9744470-B2: Teaches that the plurality of position sensors are configured to detect a position of the model vehicle traveling on the layout; the higher-level device is configured to supply a synchronization signal for aligning phases of pulse width modulation to the plurality of feeding devices, and to control the travel of the model vehicle on a section basis according to the position of the model vehicle detected by the plurality of position sensors. 
US-7659834-B2: Teaches a transmitter mounted in said vehicle for directing a transmission of an identifying signal (ID) that can be received by said remote control unit independent of said communication channel while said vehicle is operating in a model vehicle system. 
US-10579073-B2: Teaches that each vehicle controller 33 may include a position tracking system 45, which is configured to detect a position of the ride vehicle 16 on the path 20; For example, in some embodiments, the position tracking system 45 may include a linear encoder configured to measure/detect a position of the ride vehicle 16 along the path 20 and/or a distance traveled by the vehicle 16 relative to a starting point along the path 20. 
US-10308265-B2: Teaches an emergency stop control 406. 
US-6908066-B2: Teaches that the data provided by the slope sensor 112 and the distance-measuring device 113 can be processed by the evaluation unit 109 so as also to determine the vertical position or height of the toy vehicle 101.
US-20040032395-A1: Teaches the microprocessor receives knob position and direction signals from the knob sensor and sends appropriate force feedback control signals to the motor so that the motor provides forces on the knob; sensors 214 sense the position, motion, and/or other characteristics of knob 26 along one or more degrees of freedom and provide signals to microprocessor 202 including information representative of those characteristics.
US-20070001058-A1: Teaches that the design of advanced controller cabs may mimic the control panels or consoles of actual locomotives where mechanical toggle switches turn on and off different features. 
US-20050054450-A1: Teaches a remote control toy system with a 3-bit identifier called AM_ADDR (Active Member Address), which indicates destination of the packet.
US-7563150-B2: Teaches “In each of the control information portions of the left and right travel motors, 1-bit data specifying the travel direction and 3-bit data specifying the velocity are set according to the operation position of the throttle stick. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617